Citation Nr: 0525067	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-11 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for residuals of 
asbestos exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had Navy active service from July 1951 to July 
1955 and August 1955 to December 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 rating decision by the 
Columbia, South Carolina, Regional Office (RO), which, in 
part, denied service connection for diabetes mellitus and 
residuals of asbestos exposure.  In February 2004, the Board 
remanded said appellate issues, as well as the issues of 
service connection for residuals of cold injury, post-
traumatic stress disorder, and hearing loss, to the RO for 
additional evidentiary development.  An April 2005 rating 
decision granted service connection for residuals of cold 
injury, post-traumatic stress disorder, and hearing loss, 
thereby rendering said issues moot.

The Board will render a decision herein on the service 
connection appellate issue involving residuals of asbestos 
exposure.  The other remaining service connection appellate 
issue involving diabetes mellitus is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

It has not been shown by credible, competent evidence that 
appellant presently has any asbestos-related disease or 
disability.


CONCLUSION OF LAW

Appellant does not have any asbestos-related disease or 
disability that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq., (West 2002) became 
law.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.  This 
change in the law is generally considered applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 
C.F.R. § 3.159 (2004)); and VAOPGCPREC 7-2003 (Nov. 19, 
2003).

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed as to the asbestos service connection appellate 
issue.  

As to service connection claims for asbestos-related 
diseases, VA issued DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988), which provided guidelines for 
considering compensation claims based on exposure to 
asbestos; and such information and instructions from the DVB 
Circular were included in a VA Adjudication Procedure Manual, 
M21-1, Part VI, para. 7.68 (Sept. 21, 1992) and, as 
subsequently amended, in para. 7.21 (Oct. 3, 1997).  The 
guidelines provide, in part, that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease; that VA is to develop any 
evidence of asbestos exposure before, during, and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  See also Ashford v. Brown, 10 Vet. 
App. 120 (1997); and McGinty v. Brown, 4 Vet. App. 428 
(1993).

With respect to the asbestos service connection issue, the 
service medical records are associated with the claims 
folders.  A comprehensive medical history, detailed post-
service VA and private clinical findings, and other relevant 
evidence are documented in the claims folders.  
Significantly, pursuant to the Board's February 2004 remand, 
a VA examination was conducted in January 2005 with medical 
opinion rendered as to whether any asbestos-related disease 
was manifested.

In addition, appellant was issued a Statement of the Case and 
Supplemental Statements of the Case, which included relevant 
clinical evidence, laws and regulations, and a detailed 
explanation of the rationale for said adverse rating 
decision.  It does not appear that appellant or his 
representative has informed the VA of the existence of any 
additional, specific competent evidence that might prove to 
be material concerning said asbestos service connection 
issue.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant prior to the 
initial unfavorable agency of original jurisdiction decision 
on a service-connection claim.  Appellant was provided April 
and September 2002 pre-adjudication VCAA notices on the 
asbestos service connection issue, which specifically advised 
appellant and his representative as to which party could or 
should obtain which evidence.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Appellant and his 
representative have not subsequently stated that there is any 
material evidence not currently of record that should be 
obtained with respect to said issue.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Thus, the Board finds that, in the circumstances of this 
case, the directives and intent of the VCAA were essentially 
complied with regarding VA's duties to notify and assist the 
veteran; and any additional development or notification would 
serve no useful purpose, with respect to the asbestos service 
connection issue.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the veteran in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See Bernard v. Brown, 4 Vet. App. 384 
(1993); 38 C.F.R. § 20.1102 (2003).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985); and 
Mayfield, supra.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the service connection disability issue in question.

In deciding the service connection issue on appeal, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

In pertinent part, for the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  

Appellant's service records indicate that he served aboard 
naval vessels during his nearly two decades of service.  His 
service records and other documents indicate that his 
military duties included as an electrician's mate/gyro-
compass technician.  It is contended that he was exposed to 
asbestos dust/fibers while aboard ship, particularly from the 
engine room, and that he currently has respiratory symptoms.  
A 1974 written statement indicated that appellant was an 
electrician post service.  There is no specific evidence of 
record suggesting the likelihood that he was exposed to 
asbestos during or after service.  However, for purposes of 
discussion herein, the Board will assume that he may have 
been exposed to asbestos while aboard naval vessels during 
his lengthy service period.  

However, even assuming such asbestos exposure, this is not 
determinative in this case, since the existing laws and 
regulations governing grants of direct service connection 
require disability due to disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); and Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  In the absence of proof of a 
present disability there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The fact remains 
that none of appellant's service medical records, including a 
November 1970 service discharge examination report, nor the 
post-service clinical records include any findings or 
diagnoses pertaining to asbestos or asbestos-related disease 
or disability.  Significantly, numerous chest x-ray studies 
during service did not reveal any pulmonary disability.  
Although clinical records dated in the 1990's, decades after 
service, indicate that pulmonary function testing showed 
minimal obstructive airflow impairment, this was medically 
attributed to chronic obstructive pulmonary disease and 
cigarette smoking.  See, for example, a February 1998 private 
medical statement.  It is also significant that February 
1993, April 1997, and February 1998 private chest x-ray 
studies and a January 1998 VA chest x-ray study did not 
reveal any pulmonary disability.  

A substantial negative piece of evidence is a January 2005 VA 
examination report with medical opinion rendered as to 
whether any asbestos-related disease was manifested.  The 
examiner stated that he reviewed the claims file.  Appellant 
reported that during service, he had taken part in a ship's 
reconditioning for 4 or 5 months that included stripping out 
asbestos; and that during the remainder of service, he was an 
electrician removing steam lines.  He reportedly quit smoking 
10 years ago; had been employed as an electrician after 
service that did not involve asbestos exposure; and had 
complaints of dyspnea on exertion.  Clinical evaluation 
included the lungs, which were described as clear.  Chest x-
ray and spirometric studies were interpreted as normal.  
Significantly, the examiner unequivocally opined that 
"[t]here is no evidence of asbestos-related disease."  

The Board has considered appellant's contentions and a 
medical article submitted concerning asbestosis.  However, 
appellant is not competent to offer medical opinion as to 
whether or not he has asbestos-related disease or disability, 
since this requires medical opinion and there is no 
indication that he has the required expertise.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1991).  Additionally, 
said medical article does not address the question of whether 
appellant has asbestos-related disease or disability.  
Parenthetically, that medical article may be reasonably 
construed as not suggesting that appellant has asbestosis, 
since chest x-rays have not demonstrated that appellant has 
fibrotic lung damage or small, irregular opacities (which are 
referred to therein as among the signs and symptoms of such 
disease).  

The critical point is that there is no competent evidence 
indicating that the appellant currently has any asbestos-
related disease or disability.  As such, there is no entity 
to service connect.  Thus, given the lack of competent 
clinical evidence showing that appellant has any asbestos-
related disease or disability related to service, the claim 
for service connection for residuals of asbestos exposure is 
denied.  Since the preponderance of the evidence is against 
allowance of this appellate issue, the benefit-of-the-doubt 
doctrine is inapplicable, for the aforestated reasons.


ORDER

Service connection for residuals of asbestos exposure is 
denied.  To this extent, the appeal is disallowed.


REMAND

With respect to the remaining appellate issue involving 
service connection for diabetes, additional evidentiary 
development is deemed warranted for the following reasons.

The post-service clinical evidence of record indicates that 
in the mid 1990's, diabetes mellitus was initially shown.  It 
should be pointed out that type II diabetes mellitus/adult-
onset diabetes is a disease specified as presumptive to 
herbicide-exposed veterans.  A veteran who served on active 
duty in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed during such service to certain 
herbicide agents, unless there is affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2004).  "Service in the Republic 
of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam."  
38 C.F.R. § 3.307(a)(6),(iii).  In VAOPGCPREC 27-97, the VA 
General Counsel held that service aboard a deep-water naval 
vessel in the waters off the shore of the Republic of Vietnam 
does not constitute service in the Republic of Vietnam 
without evidence showing actual visitation to the Republic of 
Vietnam.  

The appellant's DD-214 Forms reveal that between July 1951 
and December 1970, his naval service included several years 
of "foreign and/or sea service", including in the Korean 
War theater and awards included a National Defense Service 
Medal.  Additionally, his DD-214 Form pertaining to service 
between May 1965 and December 1970 listed a National Defense 
Service Medal with "Bronze Star" as having been awarded 
him.  It is unclear from the record whether appellant's naval 
service may have involved "service in the Republic of 
Vietnam", as that term is legally defined in 38 C.F.R. 
§ 3.307(a)(6),(iii).  It does not appear that the RO has 
attempted to clarify this point, which is a material element 
of the claim for service connection for diabetes, and thus, 
should be appropriately developed by the RO prior to the 
Board's appellate determination of this appellate issue.  
Although a "PTSD 201 file" was obtained and associated with 
the claims folders, in connection with a different issue, the 
records do not clarify this question in controversy.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact appellant 
and request him to state in writing 
whether his naval service during the 
Vietnam era involved entering the 
waters off the shore of the Republic 
of Vietnam and, if so, whether he 
actually disembarked from his ship 
at a Vietnam port or otherwise 
visited Vietnam at that time?  In 
the event of a negative answer to 
this question, no further 
development would be necessary.  
However, in the event of a positive 
answer to this question or no 
response from appellant, the RO 
should request the National 
Personnel Records Center (NPRC), 
appellant's service department, or 
any other appropriate organization 
to provide any additional service 
personnel records/administrative 
records, ships' deck logs, or any 
other records/documents/historical 
information that may indicate 
whether any of the ships appellant 
was assigned to during the Vietnam 
Era period he served in actually 
sailed in the waters off the shore 
of the Republic of Vietnam, docked 
at ports there, and allowed sailors 
to disembark there.  Any such 
records obtained should be 
associated with the claims folders.  
In the event that records are 
unavailable, this should be noted in 
writing in the claims folders.  

2.  The RO should review any 
additional evidence and readjudicate 
the issue of service connection for 
diabetes mellitus, under all 
appropriate legal theories.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


